Citation Nr: 0403961	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disability of the right third toe, as a result of improper 
medical care at a VA medical center (VAMC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in 
Pittsburgh, Pennsylvania, which denied compensation under 38 
U.S.C. 1151 for disability of the right third toe resulting 
from improper medical care at a VAMC.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003).  The record does 
contain correspondence to the veteran dated March 2001 and 
May 2001, which informed him of the VCAA and addressed the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), requiring VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

During an October 2003 travel Board hearing, the veteran 
testified that he received treatment from a private doctor, 
Dr. Penny, located in Altoona, Pennsylvania.  Dr. Penny's 
address was provided during the hearing.  The RO should 
obtain all the veteran's private treatment records from Dr. 
Penny.

In reviewing the May 4, 2000 Emergency Room report from the 
Bon Secours Holy Family Hospital, it was revealed that the 
onset of the veteran's right middle toe pain began about 2 
weeks earlier.  It was also indicated that the veteran had 
been seen in the office of Dr. Johnson, and was referred to 
the hospital emergency room.  Records from the office of Dr, 
Johnson are not associated with the claims folder, and should 
be obtained.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
a disability of the right third toe.  
Information further identifying Dr. 
Johnson should be obtained from the 
veteran.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
clinical records including those from 
Dr. Penny located in Altoona, 
Pennsylvania, and from Dr. Johnson.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

3.  The veteran should be afforded a VA 
podiatry examination to determine the 
nature of the claimed right middle toe 
impairment.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is requested to 
render an opinion addressing the 
following:

(a)	The veteran claims that improper 
treatment of the right middle toe by 
VA resulted in problems with the toes.  
According to records, when, in 2000, 
did VA first render treatment for the 
right middle toe?  
(b)	Did the veteran receive treatment 
of the right middle toes by any other 
health care providers prior to the 
date of VA treatment?
(c)	Did the  VA treatment in question 
cause any permanent right middle toe 
disability or permanently worsen any 
preexisting right middle toe 
disability that may have been present 
(versus the continuance or "natural 
progression" of any preexisting 
disorder)?
(d)	Is it at least as likely as not 
that during the VA treatment in 
question, VA medical personnel 
improperly prescribed or administered 
medications or otherwise improperly 
treated the appellant, and but for 
such VA actions or inactions, a 
permanent right middle toe disorder or 
permanent worsening of any preexisting 
right middle toe disorder would not 
have occurred;
(e)	And, is it at least as likely as 
not that any currently manifested 
right middle toe disorder was caused 
by either (1) carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of the VA in 
furnishing medical treatment; or (2) 
an event not reasonably foreseeable 
(such as an accident)?

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




